DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/866,448 filed on 5/11/2020. Claims 1, 3-4, 6-15 and 17-20 were amended, and claims 5 and 16 were cancelled in the reply filed on 11/10/2021. Claims 1, 3-4, 7, 9-11, 13, 15 and 17-20 were amended in the reply filed on 3/21/2022. Claims 1, 4, 7, 8, and 11 were amended and Claims 21 and 22 were newly added in the reply filed 8/15/2022. This action is final.

Response to Arguments
Regarding Applicant’s argument starting on page 11 regarding claims 1, 7, 9, and 13: Applicant’s arguments filed with respect to the rejections made under 35 USC § 112(b) have been fully considered, and are found persuasive. The rejections made under 35 USC § 112(b) have been withdrawn.
Regarding Applicant’s argument starting on page 13 regarding claims 1-20: Applicant’s arguments filed with respect to the rejection made under 35 USC § 101 have been fully considered, but they are not persuasive. Applicant first argues (A.1) that Examiner’s broadest reasonable interpretation of the claim language is an inappropriate interpretation of the claims. The “BRI” that Applicant references, however, is merely a paraphrasing of the core concepts recited in the claims in order to establish that claims 1, 7, and 13 are each in the eligible category of invention “method” in Step 1. Examiner notes that the entirety of the claim language in full is analyzed, and every word from each claim is separated into either the abstract idea or additional elements.
Applicant further argues (A.2) that the claimed invention is not directed to an abstract idea under part one of the two-part test (step 2A), specifically, that claims 1, 7 and 13 are not directed to methods of organizing human activity. Examiner respectfully argues, however, that the claims are directed to “Certain Methods of Organizing Human Activity” (e.g., commercial interaction – business relations) since they are directed to the business relationship between goods providers, goods deliverers, and goods recipients. Examiner respectfully argues that the claims are also further directed to “Certain Methods of Organizing Human Activity” (e.g., fundamental economic principles) which comprises shipping goods and recording/tracking shipped goods (see "[B]usiness practices designed to advise customers of the status of delivery of their goods have existed at least for several decades, if not longer."  Electronic Comm. v. Shopperschoice.com, LLC, 958 F.3d 1178, 1181 (Fed. Cir. 2020) (quotation marks and citations omitted) (Secured Mail Solutions v. Universal Wilde, 873 F.3d 905 (Fed. Cir. 2017) (communicating information about a mail object held to be ineligible))). Applicant argues that the cited cases are not analogous to the invention, but Examiner respectfully argues that they are sufficiently similar to reach the conclusion that invention is directed to an abstract idea that is a fundamental economic practice, and that route creation for deliveries has been a logistical practice for millennia. Examiner respectfully argues that the amendments made to claim 1 do not change the result of the analysis under part one of the two-part test (step 2A).
Applicant argues specifically that creating a previously undetermined delivery route for the first package does not qualify as fundamental economic principles, but Examiner respectfully disagrees. As detailed above, the abstract idea in independent claim 1 is properly categorized as “Certain Methods of Organizing Human Activity” (e.g., commercial interaction – business relations, fundamental economic practices). 
Applicant further argues (A.3) that independent claims 7 and 13 and dependent claims 2-4, 6, 8-12, 14, 15 and 17-20 are patent eligible for the similar reasons as claim 1, but Examiner respectfully disagrees for the same reasons explained in the remarks related to claim 1 above. Examiner maintains the 35 USC § 101 analysis for all claims under part one of the two-part test.
Regarding Applicant’s argument starting on page 29 regarding claims 1-4, 6-15 and 17-22: Applicant’s arguments filed with respect to the rejection made under 35 USC § 103 have been fully considered, but they are not persuasive. Applicant argues that claim 1, as amended, is not taught or suggested by Wolter in view of Gishen; specifically, that there is no suggestion or disclosure in Wolter of a teaching that the “previously scheduled travel route” is to be taken “after said future time.” Examiner respectfully disagrees since both Wolter and Ellison teach, as detailed in the rejections below, scheduled delivery routes fulfilled after the time in which the to-be-delivered package is first picked up by the first courier.
Applicant makes similar arguments with respect to the similar amendments made in claims 7 and 13, but Examiner respectfully maintains his similar position and arguments described above.  As shown below, claims 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison (U.S. Pub. No. 2016/0071056) in view of Wolter (U.S. Pat. No. 10,657,486) in view of Lievens (U.S. Pub. No. 2014/0279664), integrating the “previously scheduled travel route” teachings of Wolter into the rejections. For at least these reasons, all dependent claims 2-4, 6, 8-12, 14-15, and 17-20 are also rejected under 35 U.S.C. 103 as being unpatentable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method of obtaining data related to the pickup and delivery of a package, determining a schedule for a delivery provider to pick up and deliver the package, and providing pickup and delivery instructions to the delivery provider. Therefore, claim 1 is directed to one of the four statutory categories of invention: a method.
The limitations A computer-implemented method for supplemental shipment and delivery of a first package to be collected at a future time, the method comprising: obtaining ... preexisting provider data, customer data, and previously scheduled route data from a plurality of data sources, wherein the previously scheduled route data is for future delivery of a plurality of preexisting packages by one or more initial preexisting delivery providers and one or more preexisting handoff delivery providers at times after said future time; obtaining ... current location data and current time data associated with said one or more initial preexisting delivery providers and said one or more preexisting handoff delivery providers; analyzing ... the current location data and the current time data that are obtained with respect to the preexisting provider data, the customer data, and the previously scheduled route data ... to determine routing information for the first package, wherein the routing information includes at least a receipt location, a handoff location, and a delivery location; determining ... a schedule for supplemental delivery of the first package based on the routing information, the current location data, and the current time data; determining ... a first preexisting delivery provider from among the one or more initial preexisting delivery providers and a second delivery preexisting provider from among the one or more preexisting handoff delivery providers based on the schedule and the routing information; providing a collection instruction to the first preexisting delivery provider to collect the first package at the receipt location at said future time and to carry the first package to the handoff location according to the schedule; and providing a handoff instruction to the second preexisting delivery provider to collect the first package at the handoff location after said future time and to deliver the first package to the delivery location, wherein the receipt location and the handoff location each correspond to locations along a previously scheduled travel route of the first preexisting delivery provider, the previously scheduled travel route of the first preexisting delivery provider being for said times after said future time, and the handoff location and the delivery location each correspond to locations along a previously scheduled travel route of the second preexisting delivery provider, the previously scheduled travel route of the second preexisting delivery provider being for said times after said future time, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of obtaining data related to the pickup and delivery of a package (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic practices)), analyzing data to determine routing information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic practices)), determining a schedule for a delivery provider to pick up and deliver the package (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic practices)), and providing collection and handoff instructions to associated first and second delivery providers (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic practices, managing personal behavior or relationships or interactions between people (including following rules or instructions)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic practices). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. The additional elements of a communications network, one or more hardware processors [0039], and a graph search algorithm are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a communications network, one or more hardware processors, and a graph search algorithm do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore, the claim is not patent eligible.
Claims 2-4 and 6 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-4 and 6 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of the aforementioned abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describe how to generally “apply” the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 7 recites a method of obtaining data related to the delivery of a package, preparing packing instructions for the package, determining a package can be delivered same day, scheduling a delivery provider to pick up and deliver the package, and preparing/sending pickup and delivery instructions to the delivery provider. Therefore, claim 7 is directed to one of the four statutory categories of invention: a method.
The limitations A computer-implemented method for supplemental delivery of packages comprising: obtaining ... delivery information for a product purchased from a retailer, wherein the delivery information comprises instructions for a delivery of the product within a specific geographical area; preparing ... packing instructions for a package containing the product; determining that the package can be delivered on the same day using preexisting delivery providers based on at least one of: a future time at which the package will be received from the retailer, a location of each delivery provider of a plurality of delivery providers within a service zone, weather data, traffic data, a day of the week, or a size of the package; scheduling ... a pickup time on or after said future time at a receipt location and a handoff time, for the package for a first preexisting delivery provider of the plurality of preexisting delivery providers within the service zone  based on the determining; sending ... delivery instructions for the first preexisting delivery provider  to deliver the package to a handoff location based on a previously scheduled travel route of the first preexisting delivery provider and the scheduling, wherein the previously scheduled travel route of the first preexisting delivery provider is for future delivery of at least one preexisting package after said future time; and sending ... pickup instructions to a second preexisting delivery provider of the plurality of preexisting delivery providers, to collect the package from the handoff location and carry the package to a delivery location, wherein the handoff location and the delivery location correspond to locations along a previously scheduled travel route of the second preexisting delivery provider, wherein the previously scheduled travel route of the second preexisting delivery provider is for future delivery of at least one other preexisting package after said future time, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of obtaining data related to the delivery of a package (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic practices)), preparing packing instructions for the package (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic practices)), determining a package can be delivered same day (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic practices)), scheduling a delivery provider to pick up and deliver the package (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic practices)), and preparing/sending pickup and delivery instructions to the delivery provider (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic practices)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic practices). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. The additional elements of a communications network, and one or more hardware processors [0039] are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a communications network, and one or more hardware processors do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore, the claim is not patent eligible.
Claims 8-12 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 8-12 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of obtaining data related to the delivery of a package, preparing packing instructions for the package, determining a package can be delivered same day, scheduling a delivery provider to pick up and deliver the package, and preparing/sending pickup and delivery instructions to the delivery provider. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describe how to generally “apply” the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 13 recites a method of obtaining data related to the delivery of packages, determining whether a volume of packages exceeds a threshold, providing instructions to a customer and carrier based on the determination, determining whether one of the packages can be delivered same day and if the destination of the package is on a delivery route, and providing pickup and delivery instructions to the carrier. Therefore, claim 13 is directed to one of the four statutory categories of invention: a method.
The limitations A computer-implemented method for supplemental delivery of packages comprising: obtaining, from a customer, information for a plurality of packages to be delivered; determining ... whether a volume of the plurality of packages exceeds a predetermined volume threshold; in response to determining that the predetermined volume threshold is exceeded, providing ... first drop-off instructions, wherein the first drop off instructions comprise a high volume drop-off location; in response to determining that the predetermined volume threshold is not exceeded, providing ... pickup instructions to a first preexisting delivery provider of a plurality of preexisting delivery providers for pickup at a future time at a receipt location; determining ... whether a first package of the plurality of packages can be delivered on a same day that the first package is picked up by the first preexisting delivery provider at said receipt location; in response to determining that the first package cannot be delivered on the same day, providing ... to the first preexisting delivery provider, second drop-off instructions, wherein the second drop-off instructions comprise a next day delivery location for delivery of the first package on the next day; in response to determining that the first package can be delivered on the same day, determining ... whether a destination for the first package is on a previously scheduled travel route of one or more of the plurality of preexisting delivery providers, wherein the previously scheduled travel route is for future delivery of a plurality of preexisting packages by the one or more of the plurality of preexisting delivery providers at times after said future time; determining a drop-off location for the first package based on the destination, location information for each preexisting delivery provider of the plurality of preexisting delivery providers, and previously scheduled travel route information for each preexisting delivery provider; sending a drop-off instruction to the first preexisting delivery provider to carry the first package to the drop-off location, wherein the drop-off location corresponds to a location along a previously scheduled travel route of the first preexisting delivery provider, the previously scheduled travel route of the first preexisting delivery provider being for said times after said future time; determining, based on the drop-off location, the previously scheduled travel route information, and the destination, a second preexisting delivery provider; and sending a delivery instruction to the second preexisting delivery provider to collect the first package at the drop-off location, and to carry the first package to the destination, wherein the destination and the drop-off location correspond to locations along a previously scheduled travel route of the second preexisting delivery provider, the previously scheduled travel route of the second preexisting delivery provider being for said times after said future time, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of obtaining data related to the delivery of packages (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic practices)), determining whether a volume of packages exceeds a threshold (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic practices)), providing instructions to a customer and carrier based on the determination (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic practices)), determining whether one of the packages can be delivered same day and if the destination of the package is on a delivery route (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic practices)), and providing pickup and delivery instructions to first and second delivery providers (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic practices)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. The additional elements of a communications network, one or more hardware processors [0039], and a customer computer device are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a communications network, one or more hardware processors, and a customer computer device do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore, the claim is not patent eligible.
Claims 14-20 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 14-20 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of obtaining data related to the delivery of packages, determining whether a volume of packages exceeds a threshold, providing instructions to a customer and carrier based on the determination, determining whether one of the packages can be delivered same day and if the destination of the package is on a delivery route, and providing pickup and delivery instructions to the carrier. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describe how to generally “apply” the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wolter (U.S. Pat. No. 10,657,486) in view of Gishen (U.S. Pub. No. 2015/0081581).]
Regarding the following claim 1 limitations, Wolter, as shown, discloses the following limitations:
A computer-implemented method for supplemental shipment and delivery of a first package to be collected at a future time, the method comprising: obtaining, over a communications network, preexisting provider data, customer data, and previously scheduled route data from a plurality of data sources, wherein previously scheduled route data is for future delivery of a plurality of preexisting packages by one or more initial preexisting delivery providers and one or more preexisting handoff delivery providers at times after said future time; [See [Col. 4, Lines 11-16]; [Col. 5, Lines 8-31]; [Col. 17, Lines 23-43]; [Col. 3, Lines 20-23]; (Fig. 3, elements 102, 158, 128, 122); Wolter teaches a sender device 122 sending pickup location data (i.e. customer data) to a service computing device 102. Wolter further teaches the service computing device 102 receiving courier location data from courier devices 128 and courier information 158 (i.e. preexisting provider data) that is then stored on service computing device 102. Wolter further teaches positioning couriers based on predictable patterns of previous orders (previous delivery destinations, i.e. previously scheduled route data) placed before delivery orders are received. Wolter further teaches scheduling and fulfilling the delivery of packages by assigning a first courier (i.e. one or more initial preexisting delivery providers) to pick up one or more of a plurality packages, instructing the first courier to deliver the one or more packages (i.e. a plurality of preexisting packages) to a handoff location, instructing a second courier (i.e. one or more preexisting handoff delivery providers) to receive the one or more packages at the handoff location, and instructing the second courier to deliver the package to the delivery destination.]
... obtaining, over the communications network, current location data and current time data associated with said one or more initial preexisting delivery providers and said one or more preexisting handoff delivery providers; [See [Col. 5, Lines 55-62]; [Col. 15, Lines 45-54]; [Col. 3, Lines 5-14]; [Col. 10, Lines 4-13]; Wolter teaches a service computing device 102 receiving courier locations and current estimated time of arrival (i.e. current time data) from courier devices including a first delivery provider (i.e. current location data and current time data associated with one or more initial preexisting delivery providers) and a second delivery provider that receives delivered items from the first delivery provider at a handoff location (i.e. one or more preexisting handoff delivery providers).]
... analyzing, by one or more hardware processors, the current location data and the current time data that are obtained with respect to the preexisting provider data, the customer data, and the previously scheduled route data ... to determine routing information for the first package, wherein the routing information includes at last receipt location, a handoff location, and a delivery location; [See [Col. 3, Lines 5-14]; [Col. 17, Lines 33-43]; [Col. 15, Lines 35-54]; Wolter teaches analyzing the current locations and estimated times of arrival of active couriers with respect to courier data, pickup location data (i.e. customer data), and past locations of orders placed (previous delivery destinations, i.e. previously scheduled route data) to determine a route to deliver a package from a pickup location to a handoff location to a delivery location.]
... determining, by the one or more hardware processors, a schedule for supplemental delivery of, the first package based on the routing information, the current location data, and the current time data; [See [Col. 3, Lines 3-19]; [Col. 6, Lines 30-35]; [Col. 9, Line 65 - Col. 10, Line 4]; Wolter teaches scheduling times and locations for courier pickups, handoffs, and deliveries based on an analysis of the current locations and estimated times of arrival of active couriers with respect to courier data  and pickup location data.]
... determining, by the one or more hardware processors, a first preexisting delivery provider from among the one or more initial preexisting delivery providers and a second preexisting delivery provider from among the one or more preexisting handoff delivery providers based on the schedule and the routing information; [See [Col. 3, Lines 23-29]; [Col. 9, Lines 17-34]; [Col. 9, Lines 45-54]; [Col. 9, Lines 57-65]; [Col. 15, Lines 45-49]; Wolter teaches selecting a first and second courier from available couriers based on courier information and public transportation information (i.e. the schedule and the routing information).]
... providing a collection instruction to the first preexisting delivery provider to collect the first package at the receipt location at said future time and to carry the first package to the handoff location according to the schedule; and providing a handoff instruction to the second preexisting delivery provider to collect the first package at the handoff location after said future time and to deliver the first package to the delivery location; [See [Col. 9, Lines 45-54]; [Col. 9, Lines 57-65]; [Col. 6, Lines 22-35]; [Col. 15, Lines 45-49]; Wolter teaches providing courier devices scheduled times and locations for courier pickups, handoffs, and deliveries as instructions to perform the associated tasks.]
... wherein the receipt location and the handoff location each correspond to locations along a previously scheduled travel route of the first preexisting delivery provider, the previously scheduled travel route of the first preexisting delivery provider being for said times after said future time, and the handoff location and the delivery location each correspond to locations along a previously scheduled travel route of the second preexisting delivery provider, the previously scheduled travel route of the second preexisting delivery provider being for said times after said future time. [See [Col. 3, Lines 23-29]; [Col. 9, Lines 17-34]; [Col. 9, Lines 45-54]; [Col. 9, Lines 57-65]; [Col. 15, Lines 45-49]; Wolter teaches determining pickup and handoff locations along public transportation routes in order to make use of available public transportation. Wolter further teaches a first and second courier may receive a delivery container while riding public transportation, and accompany the delivery container along a public transportation route to either a handoff location or a delivery location.]
Wolter does not, however Gishen does, disclose the following limitations:
... data that are obtained using a graph search algorithm; [See [0047]; Gishen teaches using a graph search algorithm in determining optimal vehicles routes.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the route determining function of Wolter with the use of the graph search algorithm function of Gishen.  While Wolter teaches selecting couriers for different transport jobs, and determining routes for said couriers, the graph search algorithm of Gishen could be used by Wolter, instead of its current route determining method, to optimize the routes set out for each courier.  Optimal routes would save couriers time, increase recipient satisfaction by reducing transport times, and save on labor and fuel costs for a fleet manager in charge of the couriers of Wolter.
Regarding the following claim 4 limitations, Wolter and Gishen, as shown, disclose all claim 1 limitations. Wolter further discloses the following limitations:
The computer-implemented method of claim 1, wherein the previously scheduled route data comprises one or more routes followed by each of the one or more initial preexisting delivery providers and each of the one or more preexisting handoff delivery providers for future delivery of said plurality of preexisting packages at times after said future time, the one or more routes being segmented into a plurality of sections, each of the plurality of sections being associated with a start point and an end point, the plurality of sections thereby forming a plurality of start points and end points, and each of the plurality of sections being associated with a transit time to travel a length of each section, wherein each of the receipt location, the handoff location, and the delivery location correspond to at least one point in the plurality of start points and end points. [See [Col. 5, Lines 5-13]; [Col. 15, Lines 45-54]; [Col. 16, Lines 1-12]; [Col. 10, Lines 4-13]; Wolter teaches using predictable scheduled routes (i.e. previously scheduled route data) of public transport vehicles such as buses.  Wolter teaches splitting these predictable scheduled routes into sections in which a courier is aboard the public transport vehicle transporting a container. Each section has a start point and an end point which comprise any of a pickup, handoff, or delivery location of the courier. Wolter further teaches that the predictable scheduled routes are fixed (i.e. associated with ... a length of each section), and can be used to predict arrival times of the public transport vehicles at various destinations (i.e. associated with a travel time).]

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wolter (U.S. Pat. No. 10,657,486) in view of Gishen (U.S. Pub. No. 2015/0081581) and in further view of Falcone (U.S. Pub. No. 2015/0088779.]
Regarding the following claim 2 limitations, Wolter and Gishen, as shown, disclose all claim 1 limitations. Wolter and Falcone do not, however Gishen does, disclose the following limitations:
... data in the graph search algorithm. [See [0047]; Gishen teaches using a graph search algorithm in determining optimal vehicles routes.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the route determining function of Wolter with the use of the graph search algorithm function of Gishen.  While Wolter teaches selecting couriers for different transport jobs, and determining routes for said couriers, the graph search algorithm of Gishen could be used by Wolter, instead of its current route determining method, to optimize the routes set out for each courier.  Optimal routes would save couriers time, increase recipient satisfaction by reducing transport times, and save on labor and fuel costs for a fleet manager in charge of the couriers of Wolter.
While Gishen teaches analyzing data using a graph search algorithm, it does not teach the analyzed data being weather and traffic related. Wolter also does not disclose analyzing weather and traffic data however Falcone does, as shown below:
The computer-implemented method of claim 1, further comprising obtaining weather data from a weather data provider and traffic data from a traffic data provider and wherein the analyzing further comprises using the weather data and the traffic data ... [See [0092]; Falcone teaches its processor 101 receiving weather data 119 and traffic data 120 and using this data to schedule future deliveries, adjust drive times and routing for current deliveries, determine delivery routes, calculate estimated delivery times, and reroute deliveries.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the route determining function of Wolter with the weather/traffic data function of Falcone.  By utilizing this function of Falcone, Wolter would be able to more accurately predict delivery times, better optimize routes, and better schedule future deliveries thereby saving time and money in the form of labor and fuel costs.
Regarding the following claim 3 limitations, Wolter and Gishen, as shown, disclose all claim 1 limitations. Wolter and Gishen do not, however Falcone does, disclose the following limitations:
The computer-implemented method of claim 1, further comprising continuously updating the analyzing based on updated information; [See [0092]; Falcone teaches using traffic data to reroute a delivery truck as updated traffic conditions are reported (i.e. continuously updating the analyzing based on updated information).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the route determining function of Wolter with the continuous traffic data analysis of Falcone. Traffic conditions on any given transportation path change continuously, and optimal routing between two locations can change in response. By utilizing the continuous traffic data analysis of Falcone, Wolter can better optimize routes assigned to delivery vehicles. This would lead to saving money in the form of lower delivery driver labor costs and lower fuel costs, as well as improving delivery times.
Further, Wolter and Gishen do not, however Falcone does, disclose the following limitations:
... determining that the first preexisting delivery provider will not be at the receipt location according to the schedule; and providing the collection instruction to a third preexisting delivery provider of the one or more initial preexisting delivery providers to collect the first package. [See [0064-0065]; (Fig. 4, elements 450, 460); Falcone teaches determining that a flight set to be a carrier of a package has been cancelled based on a package not moving from its pickup location when it is scheduled to be in transit. Falcone further teaches transferring the package to an alternate flight for delivery.-]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the courier determining function of Wolter with the carrier replacement function of Falcone. In the system of Wolter there are many things that could prevent a courier assigned to a deliver a package to not be able to do so (e.g. courier is in a traffic accident on the way to pick up a package, courier’s device breaks and does not receive the assignment, etc.). By implementing the carrier replacement function of Falcone, Wolter would be able to dynamically handle these unforeseen events, reassign a new courier to the delivery, and still fulfill the delivery request for the recipient.  This would improve recipient satisfaction as well as prevent a package from being abandoned at its current location.
Regarding the following claim 6 limitations, Wolter and Gishen, as shown, disclose all claim 1 limitations. Wolter further discloses the following limitations:
The computer-implemented method of claim 1, wherein the instructions are ... associated with the handoff location. [See [Col. 6, Lines 24-35]; [Col. 7, Lines 4-12]; Wolter teaches providing delivery instructions including a first handoff location (i.e. the handoff location).]
Wolter does not, however Falcone does, disclose the following limitations:
... instructions are overlaid or integrated within a graphical representation of map ... [See [0087]; Falcone teaches a driver interface 108 coupled to a vehicle navigation system to provide visual route information and directions on a map display.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the route instruction providing function of Wolter with the presentation of visual route information and directions on a map display feature of Falcone.  It is common within routing and navigational arts to provide visual route information and directions on a map display due to its clarity and efficiency in which it conveys important information to a user.  By providing routing instructions in this way, Wolter would avoid costly mistakes and misunderstandings that would come with, say, providing route instructions in a less clear format such as text without any visual aids.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wolter (U.S. Pat. No. 10,657,486) in view of Gishen (U.S. Pub. No. 2015/0081581) in view of Ellison (U.S. Pub. No. 2016/0071056).]
Regarding the following claim 8 limitations, Wolter in view of Gishen, as shown, disclose all claim 1 limitations. Wolter in view of Gishen does not, however Ellison does, disclose the following limitations:
The computer-implemented method of claim 1, wherein determining the schedule further comprises determining that a first package can be delivered on the same day based on at least one of: the future time, a location of each carrier within a service zone, weather data, traffic data, a day of the week, or a size of the first package. [See [0087]; [0113]; Ellison teaches determining whether a carrier/transporter can make a same-day delivery by reviewing current and planned vehicle locations, drivers, and routes (i.e. a location of each carrier within a service zone).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the route instruction providing function of Wolter in view of Gishen with the same day delivery determination of Ellison.  It is common in the field of shipping to be able to determine expected shipping times for to-be-delivered items. This benefits the administrator of the system in the form of building a database of shipping speed information, as well as benefiting the recipient by allowing them to plan on receiving to-be-delivered items on a certain date or time.

Claims 7, 9-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison (U.S. Pub. No. 2016/0071056) in view of Wolter (U.S. Pat. No. 10,657,486).]
Regarding the following claim 7 limitations, Ellison, as shown, discloses the following limitations:
A computer-implemented method for supplemental delivery of packages comprising: obtaining, over a communication network, delivery information for a product purchased from a retailer, wherein the delivery information comprises instructions for a delivery of the product within a specific geographical area; [See [0073]; [0109]; (Fig. 8, element 815); Ellison teaches a carrier/transporter computing entity 100 receiving information from a retailer indicating a pick-up location and a delivery location of a purchased product.]
... determining that the package can be delivered on the same day using preexisting delivery providers based on at least one of: a future time at which the package will be received from the retailer, a location of each preexisting delivery provider of a plurality of preexisting delivery providers within a service zone, weather data, traffic data, a day of the week, or a size of the package; [See [0113]; Ellison teaches determining whether a carrier/transporter can make a same-day delivery by reviewing current and planned vehicle locations, drivers, and routes (i.e. a location of each carrier within a service zone).]
... scheduling, by the hardware processor, a pickup time on or after said future time at a receipt location and a handoff time, for the package for a first preexisting delivery provider of the plurality of preexisting delivery providers within the service zone based on the determining; [See [0087]; Ellison teaches a carrier/transporter computing entity 100 dynamically identifying and/or creating meet-up points and/or meet-up times (i.e. a pickup time and a handoff time) for one or more available vehicles to coordinate pick-up and/or delivery of items.]
... sending, by the hardware processor, delivery instructions for the first preexisting delivery provider to deliver the package to a handoff location based on a ... scheduled travel route of the first preexisting delivery provider and the scheduling, wherein the previously scheduled travel route of the first preexisting delivery provider is for future delivery of at least one preexisting package after said future time; [See [0087]; Ellison teaches a carrier/transporter computing entity 100 generating and communicating a travel route and timeframes for pick-up and delivery of items at meet-up points and meet up times (i.e. deliver the package to a handoff location based on one or more ... scheduled travel routes of the first preexisting delivery provider and the scheduling).]
... and sending, by the hardware processor, pickup instructions to a second preexisting delivery provider of the plurality of preexisting delivery providers, to collect the package from the handoff location and carry the package to a delivery location, wherein the handoff location and the delivery location correspond to locations along a ... scheduled travel route of the second preexisting delivery provider, wherein the previously scheduled travel route of the second preexisting delivery provider is for future delivery of at least one other preexisting package after said future time. [See [0087-0088]; (Fig. 4, element 415); [0049]; Ellison teaches a carrier/transporter computing entity communicating with two consignees, via a consignee computing entity 110 with a display, to coordinate optimized delivery routes and associated pick-up times/locations and delivery times/locations. Ellison further teaches communicating the delivery route and timeframes for pick-up and delivery of items at meet-up points and meet up times to both of the consignees for coordinated meet-ups for package delivery (delivery handoffs).]
Ellison does not, however Wolter does, disclose the following limitations:
... preparing, by a hardware processor, packing instructions for a package containing the product; [See [Col. 17, Lines 44-61]; [Col. 18, Lines 25-30]; Wolter teaches four different compartments in a delivery container, each packed with items to be delivered to a different delivery location.  Wolter further teaches that two sets of items packed into a container may be selected so that the second delivery location is within a threshold distance of the first delivery location so that the first recipient may be more likely to agree to deliver the container to the second delivery location.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the method for delivery of packages of Ellison with the packing instructions feature of Wolter. The packing instructions feature of Wolter would allow the package deliveries of Ellison to be more time/cost efficient, by using a single package/container for multiple deliveries at a time made possible by the organization of items via the packing instructions.
... previously scheduled travel route ... [See [Col. 17, Lines 23-43]; Wolter further teaches positioning couriers based on predictable patterns of previous orders (previous delivery destinations, i.e. previously scheduled travel route) placed before delivery orders are received.
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the route data and analysis of Ellison with the historical route data collection and analysis of Wolter. By making this combination, Ellison would be able to make routing determinations based not only on current data but historical data. This would increase the size of the routing data set and improve determinations based on said data and past routing results.

Regarding the following claim 9 limitations, Ellison and Wolter, as shown, disclose all claim 7 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 7, wherein the scheduling further comprises determining that the handoff location for the package corresponds to a location along the one or more ... scheduled travel routes based on a geographic position of the first preexisting delivery provider. [See [0088]; Ellison teaches using route/location border limits (i.e. the handoff location for the package corresponds to a location along the one or more ... scheduled travel routes) in determining an optimal delivery route schedule.] 
Ellison does not, however Wolter does, disclose the following limitations:
... one or more previously scheduled travel routes ... [See [Col. 17, Lines 23-43]; Wolter further teaches positioning couriers based on predictable patterns of previous orders (previous delivery destinations, i.e. previously scheduled travel route) placed before delivery orders are received.
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the route data and analysis of Ellison with the historical route data collection and analysis of Wolter. By making this combination, Ellison would be able to make routing determinations based not only on current data but historical data. This would increase the size of the routing data set and improve determinations based on said data and past routing results.
Regarding the following claim 10 limitations, Ellison and Wolter, as shown, disclose all claim 7 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 7, wherein the scheduling further comprises  obtaining, over the communication network, geolocation data for each preexisting delivery provider in a service zone. [See [0101]; [0110]; Ellison teaches using obtained carrier vehicle locations (i.e. geolocation data for each preexisting delivery provider in a service zone) in scheduling and optimizing routes for carriers.]
Regarding the following claim 11 limitations, Ellison and Wolter, as shown, disclose all claim 10 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 10, wherein the geolocation data comprises one or more of an identifier for a ... delivery route, a timestamp, a current global satellite coordinate, and a current longitude-latitude identifier. [See [0054]; Ellison teaches user computing entities 110 (courier mobile devices) including outdoor positioning aspects such as a location module adapted to acquire longitude and latitude.]
Ellison does not, however Wolter does, disclose the following limitations:
... a previously scheduled delivery route ... [See [Col. 17, Lines 23-43]; Wolter further teaches positioning couriers based on predictable patterns of previous orders (previous delivery destinations, i.e. previously scheduled travel route) placed before delivery orders are received.
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the route data and analysis of Ellison with the historical route data collection and analysis of Wolter. By making this combination, Ellison would be able to make routing determinations based not only on current data but historical data. This would increase the size of the routing data set and improve determinations based on said data and past routing results.
Regarding the following claim 12 limitations, Ellison and Wolter, as shown, disclose all claim 7 limitations. Ellison does not, however Wolter does, disclose the following limitations:
The computer-implemented method of claim 10, wherein the geolocation data is updated on a periodic basis. [See [Col. 5, Lines 55-62]; Wolter teaches a courier application 132 of a courier device 128 may send updated courier location information to a service computing device 102 on a periodic basis.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the package delivery method of Ellison with the courier location monitoring feature of Wolter.  By utilizing Wolter’s feature, Ellison would have up-to-date information regarding delivery vehicles, their routes, and locations at any given time.  This would allow Ellison to have more accurate tracking information for use by the system operator and the recipient, as well as allow Ellison to better optimize its routing and delivery planning, thereby saving on labor and fuel costs.
Regarding the following claim 21 limitations, Ellison and Wolter, as shown, disclose all claim 7 limitations. Ellison does not, however Wolter does, disclose the following limitations:
The computer-implemented method of claim 7, wherein each of the previously scheduled travel route of the first preexisting delivery provider and the previously scheduled travel route of the second preexisting delivery provider is segmented into a plurality of sections, each of the plurality of sections being associated with a start point and an end point, the plurality of sections thereby forming a plurality of start points and end points, and each of the plurality of sections being associated with a transit time to travel a length of each section, wherein each of the receipt location, the handoff location, and the delivery location correspond to at least one point in the plurality of start points and end points. [See [Col. 5, Lines 5-13]; [Col. 15, Lines 45-54]; [Col. 16, Lines 1-12]; [Col. 10, Lines 4-13]; Wolter teaches using predictable scheduled routes (i.e. previously scheduled route data) of public transport vehicles such as buses.  Wolter teaches splitting these predictable scheduled routes into sections in which a courier is aboard the public transport vehicle transporting a container. Each section has a start point and an end point which comprise any of a pickup, handoff, or delivery location of the courier. Wolter further teaches that the predictable scheduled routes are fixed (i.e. associated with ... a length of each section), and can be used to predict arrival times of the public transport vehicles at various destinations (i.e. associated with a travel time).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the route data and analysis of Ellison with the route segmenting of Wolter. By making this combination, Ellison would be able to divide overall delivery routes into sections capable of being navigated by different couriers. This would reduce the overall distance travelled by each individual courier, thereby allowing each courier to continue facilitating deliveries in a specific region convenient to them.

Claims 13-15, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison (U.S. Pub. No. 2016/0071056) in view of Wolter (U.S. Pat. No. 10,657,486) in view of Lievens (U.S. Pub. No. 2014/0279664).]
Regarding the following claim 13 limitations, Ellison, as shown, discloses the following limitations:
A computer-implemented method for supplemental delivery of packages comprising: obtaining, from a customer, information for a plurality of packages to be delivered; [See [0073]; Ellison teaches a carrier/transporter computing entity 100 receiving information regarding one or more items to be shipped from a retailer (i.e. customer).]
... determining, by the hardware processor, whether a first package of the plurality of packages can be delivered on a same day that the first package is picked up by the first preexisting delivery provider; [See [0073]; [0113]; Ellison teaches the carrier/transporter (associated with the carrier/transporter computing entity) determining whether or not one or more items to be delivered can be delivered same-day.]
... in response to determining that the first package cannot be delivered on the same day, providing, over the communication network to the first preexisting delivery provider, second drop-off instructions, wherein the second drop-off instructions comprise a next day delivery location for delivery of the first package on the next day; [See [0100-0101]; Ellison teaches that if a time compressed/sensitive delivery request is received at or near midnight, the carrier/transporter provides a solution to deliver the one or more items associated with the request as early as possible the next day.]
... in response to determining that the first package can be delivered on the same day, determining, by the hardware processor, whether a destination for the first package is on a ...  scheduled travel route of one or more of the plurality of preexisting delivery providers for pickup at a future time at a receipt location; [See [0084]; [0088]; Ellison teaches a carrier/transporter computing entity configured to dynamically insert meet-up points and meet-up times in the planned routes of one or more available vehicles to execute same-day delivery. Ellison further teaches that the optimization of these dynamically determined delivery routes is based on route/location border limits of each delivery route (i.e. determining, by the hardware processor, whether a destination for the first package is on a delivery route of one or more of the plurality of delivery providers).]
... determining a drop-off location for the first package based on the destination, location information for each preexisting delivery provider of the plurality of preexisting delivery providers, and ... scheduled travel route information for each preexisting delivery provider at said receipt location; [See [0087]; [0088]; (Fig. 4, element 415); Ellison teaches a carrier/transporter computing entity 100 dynamically identifying and/or creating meet-up points (i.e. a drop-off location) and/or meet-up times for one or more available vehicles to coordinate pick-up and/or delivery of items.]
... sending a drop-off instruction to the first preexisting delivery provider to carry the first package to the drop-off location, wherein the drop-off location corresponds to a location along a ... scheduled travel route of the first preexisting delivery provider, the previously scheduled travel route of the first preexisting delivery provider being for said times after said future time; [See [0087-0088]; (Fig. 4, element 415); [0049]; Ellison teaches a carrier/transporter computing entity 100 generating and communicating a travel route and timeframes for pick-up and delivery of items at meet-up points and meet up times. Ellison further teaches a carrier/transporter computing entity communicating with two determined consignees (based on their locations, routing information, and delivery information) via a consignee computing entity 110 with a display, to coordinate optimized delivery routes and associated pick-up times/locations and delivery times/locations.]
... determining, based on the drop-off location, the ... scheduled travel route information, and the destination, a second preexisting delivery provider; and sending a delivery instruction to the second preexisting delivery provider to collect the first package at the drop-off location, and to carry the first package to the destination, wherein the destination and the drop-off location correspond to locations along a ... scheduled travel route of the second preexisting delivery provider, the ... scheduled travel route of the second preexisting delivery provider being for said times after said future time. [See [0087-0088]; (Fig. 4, element 415); [0049]; Ellison teaches a carrier/transporter computing entity communicating with two determined consignees (based on their locations, routing information, and delivery information) via a consignee computing entity 110 with a display, to coordinate optimized delivery routes and associated pick-up times/locations and delivery times/locations. Ellison further teaches communicating the delivery route and timeframes for pick-up and delivery of items at meet-up points and meet up times to both of the consignees for coordinated meet-ups for package delivery (delivery handoffs).]
Ellison does not, however Wolter does, disclose the following limitations:
... a previously scheduled travel route ... [See [Col. 17, Lines 23-43]; Wolter further teaches positioning couriers based on predictable patterns of previous orders (previous delivery destinations, i.e. previously scheduled travel route) placed before delivery orders are received.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the route data and analysis of Ellison with the historical route data collection and analysis of Wolter. By making this combination, Ellison would be able to make routing determinations based not only on current data but historical data. This would increase the size of the routing data set and improve determinations based on said data and past routing results.
Ellison in view of Wolter does not, however Lievens does, disclose the following limitations:
... determining, by a hardware processor, whether a volume of the plurality of packages exceeds a predetermined volume threshold; [See [0018]; [0075]; Lievens teaches determining when the physical space at an attended delivery/pickup location reaches 95% maximum capacity (i.e. a volume of the plurality of packages exceeds a predetermined volume threshold).]
... in response to determining that the predetermined volume threshold is exceeded, providing, over a communication network to a customer computer device, first drop-off instructions, wherein the first drop off instructions comprise a high volume drop-off location; in response to determining that the predetermined volume threshold is not exceeded, providing, over the communication network, pickup instructions to a first preexisting delivery provider of a plurality of preexisting delivery providers, wherein the previously scheduled travel route is for future delivery of a plurality of preexisting packages by the one or more of the plurality of preexisting delivery providers at times after said future time; Lievens teaches rerouting parcels to an alternative attended delivery/pickup location when an initial attended delivery/pickup location reaches 95% maximum capacity, and directing a customer to drop off said parcels at the alternative location accordingly.  Lievens further teaches directing carriers to pick up all parcels from their respective locations, thereby including directing carriers to pick up parcels from the initial attended delivery/pickup location if 95% maximum capacity has not been reached at that location.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the package delivery method of Ellison in view of Wolter with the alternative delivery/pickup location feature of Lievens.  Delivery volumes can fluctuate, and all delivery processing facilities have limited space to temporarily store packages awaiting pickup by a carrier.  Without an alternative storage location, as taught by Lievens, the package delivery method of Ellison in view of Wolter could receive a volume of packages exceeding capacity, leading to an overflow of to-be-delivered packages improperly stored and therefore at risk of being damaged or stolen.  By utilizing alternative storage locations, all packages can be properly stored without risk of loss, thereby saving money and increasing customer satisfaction.
Regarding the following claim 14 limitations, Ellison in view of Wolter in view of Lievens, as shown, discloses all claim 13 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 13, wherein the determining whether the first package can be delivered on the same day is based on at least one of: a time at which information about the first package was received from the customer, a location of each carrier within a service zone, weather data, traffic data, a day of the week, or a size of the first package. [See [0087]; [0113]; Ellison teaches determining whether a carrier/transporter can make a same-day delivery by reviewing current and planned vehicle locations, drivers, and routes (i.e. a location of each carrier within a service zone).]
Regarding the following claim 15 limitations, Ellison in view of Wolter in view of Lievens, as shown, discloses all claim 13 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 13, wherein the determining whether the destination for the first package corresponds to the ... scheduled travel route is based on a geographic position of a preexisting delivery provider. [See [0088]; Ellison teaches using vehicle route/location border limits in determining an optimal delivery route schedule.]
Ellison does not, however Wolter does, disclose the following limitations:
... previously scheduled travel route ... [See [Col. 17, Lines 23-43]; Wolter further teaches positioning couriers based on predictable patterns of previous orders (previous delivery destinations, i.e. previously scheduled travel route) placed before delivery orders are received.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the route data and analysis of Ellison with the historical route data collection and analysis of Wolter. By making this combination, Ellison would be able to make routing determinations based not only on current data but historical data. This would increase the size of the routing data set and improve determinations based on said data and past routing results.
Regarding the following claim 17 limitations, Ellison in view of Wolter in view of Lievens, as shown, discloses all claim 13 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 14, further comprising obtaining, over the communication network, real-time geolocation data for each preexisting delivery provider of the plurality of preexisting delivery providers in the service zone. [See [0101]; [0110]; Ellison teaches using obtained carrier vehicle locations (i.e. geolocation data for each package carrier in a service zone) in scheduling and optimizing routes for carriers.]
Regarding the following claim 18 limitations, Ellison in view of Wolter in view of Lievens, as shown, discloses all claim 13 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 17, further comprising obtaining, over the communication network, geolocation data for each preexisting delivery provider in adjacent service zones. [See [0101]; [0110]; [0011]; (Fig. 12); [0097]; Ellison teaches using obtained carrier vehicle locations in adjacent same day logistic zones (i.e. geolocation data for each delivery provider in adjacent service zones) in scheduling and optimizing routes for carriers.]
Regarding the following claim 19 limitations, Ellison in view of Wolter in view of Lievens, as shown, discloses all claim 13 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 17, wherein the real-time geolocation data comprises one or more of: an identifier for the ... scheduled travel route, a timestamp, a current global satellite coordinate, and a current longitude-latitude identifier. [See [0054]; Ellison teaches user computing entities 110 (courier mobile devices) including outdoor positioning aspects such as a location module adapted to acquire longitude and latitude.]
Ellison does not, however Wolter does, disclose the following limitations:
... previously scheduled travel route ... [See [Col. 17, Lines 23-43]; Wolter further teaches positioning couriers based on predictable patterns of previous orders (previous delivery destinations, i.e. previously scheduled travel route) placed before delivery orders are received.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the route data and analysis of Ellison with the historical route data collection and analysis of Wolter. By making this combination, Ellison would be able to make routing determinations based not only on current data but historical data. This would increase the size of the routing data set and improve determinations based on said data and past routing results.
Regarding the following claim 20 limitations, Ellison in view of Wolter in view of Lievens, as shown, discloses all claim 13 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 17, further comprising providing, over the communication network, the real-time geolocation data to each preexisting delivery provider for at least a subset of preexisting delivery providers in the service zone. [See [0101]; [0110]; [0011]; Ellison teaches using obtained carrier vehicle locations in one or more same day logistic zones (i.e. geolocation data for each package carrier in the service zone) in scheduling and optimizing routes for carriers.]
Regarding the following claim 22 limitations, Ellison in view of Wolter in view of Lievens, as shown, discloses all claim 13 limitations. Ellison does not, however Wolter does, disclose the following limitations:
The computer-implemented method of claim 13, wherein each of the previously scheduled travel route of the first preexisting delivery provider and the previously scheduled travel route of the second preexisting delivery provider is segmented into a plurality of sections, each of the plurality of sections being associated with a start point and an end point, the plurality of sections thereby forming a plurality of start points and end points, and each of the plurality of sections being associated with a transit time to travel a length of each section, wherein each of the receipt location, the handoff location, and the destination correspond to at least one point in the plurality of start points and end points. [See [Col. 5, Lines 5-13]; [Col. 15, Lines 45-54]; [Col. 16, Lines 1-12]; [Col. 10, Lines 4-13]; Wolter teaches using predictable scheduled routes (i.e. previously scheduled route data) of public transport vehicles such as buses.  Wolter teaches splitting these predictable scheduled routes into sections in which a courier is aboard the public transport vehicle transporting a container. Each section has a start point and an end point which comprise any of a pickup, handoff, or delivery location of the courier. Wolter further teaches that the predictable scheduled routes are fixed (i.e. associated with ... a length of each section), and can be used to predict arrival times of the public transport vehicles at various destinations (i.e. associated with a travel time).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the route data and analysis of Ellison with the route segmenting of Wolter. By making this combination, Ellison would be able to divide overall delivery routes into sections capable of being navigated by different couriers. This would reduce the overall distance travelled by each individual courier, thereby allowing each courier to continue facilitating deliveries in a specific region convenient to them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 3628
/DANIEL VETTER/Primary Examiner, Art Unit 3628